Citation Nr: 1018832	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-02 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1967.  His DD Form 214 shows that he received the 
Purple Heart. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

A hearing was held before the undersigned in March 2010, and 
a transcript is of record.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss had onset in 
service.

2.  The Veteran's current tinnitus had onset in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112, (West 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
However, for VA compensation purposes, a "hearing loss" 
disability exists where the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id. 38 C.F.R. § 3.385 (2009).  

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus, which he contends are a result of 
acoustic trauma he experienced from in-service exposure to a 
55-gallon drum of trinitrotoluene (TNT) exploding under his 
tank in Vietnam.  At the outset, the Board notes that the 
current clinical evidence establishes a bilateral hearing 
loss disability under 38 C.F.R. § 3.385, as well as tinnitus.  
Thus, this element of the service connection claims has been 
satisfied.

Service treatment records show the Veteran experienced 
muffled hearing for one day and perforated eardrums after a 
mine exploded under his tank in July 1967.  Moreover, his 
military occupational specialty was armor crewman.  As such, 
noise exposure is consistent with the circumstances of his 
service.  38 U.S.C.A. § 1154(a).  Therefore, in-service noise 
exposure is conceded here.  The question for consideration is 
whether his current hearing loss and tinnitus are related to 
such in-service noise exposure.

In this case, the Board finds support for a grant of service 
connection for the claimed hearing loss disability and 
tinnitus.  In so finding, it is acknowledged that separation 
examination in August 1967 showed normal results.  However, 
in the accompanying report of medical history, the Veteran 
answered affirmatively that he currently had or previously 
experienced hearing loss.  Indeed, in this case the record 
definitively shows that the Veteran experienced hearing loss 
after a mine exploded, confirming his presence around loud 
noise.  Moreover, the Veteran reported the same in-service 
noise exposure during private audiological evaluations in 
January 2008 and July 2008.   

The Veteran has also attested to continuous hearing loss 
problems and tinnitus since active service.  He is competent 
to report his observable hearing loss symptoms.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994). Moreover, given his 
in-service noise exposure, and his subjective complaints 
noted at the separation examination, such reports of 
continuing symptoms are found to be credible here.  On this 
basis, and affording the Veteran the benefit of the doubt, 
service connection for hearing loss and service connection 
for tinnitus is found to be warranted here. 

In reaching the above conclusion, the Board acknowledges that 
a VA examiner in January 2007 opined that the Veteran's 
hearing loss and tinnitus were not related to active service.  
However, in reaching that conclusion, she did not appear to 
have considered the Veteran's credible reports of in-service 
noise exposure, continuous hearing loss symptoms, and 
continuous tinnitus since service.  Moreover, the examiner 
relied in part on the normal hearing acuity at separation and 
the fact that there were no reports of tinnitus during 
military service.  Her report did not, however, acknowledge 
or address the in-service treatment for muffled hearing or 
his report of hearing loss upon separation.  As these 
critical facts were not addressed, the January 2007 VA 
examiner's opinion is of limited probative value.
Moreover, as the record of evidence contains the January 2008 
and July 2008 private audiological evaluations, suggesting a 
nexus between the Veteran's bilateral hearing loss and 
tinnitus as related to active service, the Board finds the 
evidence to be at least in equipoise.  As such, the Board 
finds that entitlement to service connection for bilateral 
hearing loss and service connection for tinnitus must be 
granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009). 

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, either the duty to notify or the 
duty to assist need not be further discussed. 


						(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits. 

Entitlement to service connection for tinnitus is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


